This is a workmen's compensation case. The award made by the Bureau was reversed by the Passaic County Court of Common Pleas.
Prosecutor began his employment with respondent as a polisher in May, 1942, and for a period of eleven weeks thereafter operated a polishing machine, which because of a worn-out bearing vibrated excessively causing a jarring of his hand as he applied objects to the wheel and as a result thereof he developed a weakness in his left hand. On June 3d 1942, while polishing a six pound rod, prosecutor's machine jammed causing the bar to slip and strike the back of his hand.
His petition claimed partial disability arising from the blow on June 3d 1942. After the hearing before the Bureau, he amended his petition to allege the injury arose out of repeated jarring from the machine in May, 1942, upon which basis the award was made.
Examination of the record indicates the injury sustained did not result from an "accident" as required by R.S. *Page 437 
34:15-1. The proof shows the injury was caused by repeated jarring of the hand from excessive vibration, a fact admitted by petitioner through his amendment. There is no proof as to the time or the occasion when the accident occurred. Liondale BleachWorks v. Riker, 85 N.J.L. 426; Smith v. InternationalHigh, c., Co., 98 Id. 574; Bollinger v. Wagaraw BuildingSupply Co., 122 Id. 512; Dawson v. E.J. Brooks  Co., 134Id. 94.
Prosecutor relies on the following cases to support his claim:Elio v. Singer Manufacturing Co., 10 N.J. Mis. R. 606;Schafer v. Bernard, 18 Id. 119; Richter v. E.I. Du Pontde Nemours  Co., 118 N.J.L. 404; affirmed, 119 Id. 427;Mecca v. Phoenix Brass Fittings Corp., 124 Id. 6. These are not in point since in each instance injury was shown to arise from definite incidents and occasions although the exact date was not known and remained unproved.
There is no testimony to substantiate a definite traumatic episode and the proof is barren of the specific time or occasion when the alleged accident occurred; there is, therefore, no accident within the meaning of the Compensation Act.
Judgment affirmed, without costs.